Per Curiam.

"The motion for A new trial Brast be denied* The facts in the case' clearly show, that no consideration has been paid for the notes. Without going into a minute detail of these facts, they will, On examination, be found satisfactorily to show, that the defendant being indebted to Thomas Maulé in a large sum of money, a patent for land,, to which the defendant was entitled,, was taken out in MauWs name ; that by a subsequent arrangement between the parties, these lands were conveyed by Maulé to' Winter, on his becoming security for the debt which the defendant owed tó Maúle ; and the notes in question were given as the consideration for the reconveyance of the land by Winter to Livihgsion, according to the covenant entered into between them. By this covenant, however, it was provided, that the' agreement was to be void, unless Livingston paid his notes as they, fell due. He did not pay them-; and,, of course,, the agree-meat was void, if Winter elected so to'consider it,-. And the casé fully shows, that, he availed himself of this forfeiture, for he went on and sold the land for his exclusive, benefit, and Livingston has, therefore, received nothing for his notes ; and Winter has a complete and perfect title to the lauds.
Motion denied*